                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
JAMES L. HIGHTOWER,                       :
                                          :
            Plaintiff,                    :   Civ. No. 19-615 (FLW) (DEA)
                                          :
      v.                                  :
                                          :
LAKEWOOD POLICE DEPT. et al.,             :   MEMORANDUM OPINION
                                          :
            Defendants.                   :
_________________________________________ :


FREDA L. WOLFSON, U.S.D.J.

       Plaintiff, James L. Hightower (“Hightower” or “Plaintiff”), who is presently detained at

the Ocean County Jail, in Toms River, New Jersey, filed pro se with the Court a complaint

alleging claims under 42 U.S.C. § 1983. The filing fee for a civil complaint is $400.00. If a

prisoner plaintiff is proceeding in forma pauperis, the fee is $350.00, subject to being paid in

installments as described below.

       A party who seeks to proceed in forma pauperis must submit an affidavit, including a

statement of all assets, stating that the party is unable to pay the applicable filing fee. See 28

U.S.C. § 1915(a)(1). A prisoner 1 applying to proceed in forma pauperis must also submit a

certified copy of an inmate trust fund account statement for the six-month period immediately

preceding the filing of his complaint. See id. § 1915(a)(2). The prisoner must obtain this

statement from the appropriate official of each institution at which he was or is confined. See id.




1
  For the purposes of granting in forma pauperis status, “prisoner” is defined as including “any
person incarcerated or detained in any facility who is accused of, convicted of, sentenced for, or
adjudicated delinquent for, violations of criminal law or the terms and conditions of parole,
probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h).
        Even if a prisoner is granted in forma pauperis status, he must pay the full amount of the

filing fee of $350.00 in installments. See 28 U.S.C. § 1915(b)(1). In each month that the amount

in the prisoner’s account exceeds $10.00, the agency having custody of the prisoner shall assess,

deduct from the prisoner’s account, and forward to the Clerk of the Court, payment equal to 20%

of the preceding month’s income credited to the prisoner’s account. See id. § 1915(b)(2). The

deductions will continue until the $350.00 filing fee is paid.

        Even if the necessary fees are paid and the complaint is accepted for filing, the Court may

nevertheless immediately dismiss the case. The Court must review the complaint and dismiss it

if it finds that the action (1) is frivolous or malicious, (2) fails to state a claim upon which relief

may be granted, or (3) seeks monetary relief against a defendant who is immune from such relief.

See id. § 1915(e)(2)(B); see also id. § 1915A; 42 U.S.C. § 1997e.

        If the plaintiff has, on three or more prior occasions while incarcerated, brought an action

or appeal in a court that was dismissed on any of the grounds listed above, he cannot bring

another action in forma pauperis unless he is in imminent danger of serious physical injury. See

id. § 1915(g).

        In this case, Hightower has submitted an application to proceed in forma pauperis on the

form intended for non-prisoner. (See ECF Nos. 1-1 & 1-2.) This in forma pauperis application

fails to comply with the requirements of 28 U.S.C. § 1915(a)(2), as it does not include the

required certified inmate account statements for the six months preceding filing. Accordingly,

Hightower’s application to proceed in forma pauperis is denied without prejudice. The Clerk

will be ordered to administratively close this case. Hightower may reopen this action, however,

by either paying the filing fee or submitting a proper in forma pauperis application and complete

certified account statement.



                                                    2
     An appropriate order follows.


DATED: March 29, 2019                    /s/ Freda L. Wolfson
                                         FREDA L. WOLFSON
                                         United States District Judge




                                     3
